FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           October 16, 2015
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
AMARJIT SINGH,

      Petitioner,
                                                            No. 15-9541
v.                                                      (Petition for Review)

LORETTA E. LYNCH, United States
Attorney General,

      Respondent.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before KELLY, LUCERO, and McHUGH, Circuit Judges.
                  _________________________________


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Amarjit Singh, a member of the Sikh ethnic group and a citizen of India,

claims he will be persecuted on account of his affiliation with a Sikh political party if

he returns to India. The immigration judge (IJ) denied his asylum application, his

request for withholding of removal, and his request for relief under the Convention

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Against Torture. The Board of Immigration Appeals (BIA) affirmed the ruling of the

IJ, thereby dismissing Mr. Singh’s appeal. Mr. Singh has now petitioned this court

for review of the BIA’s decision. Exercising jurisdiction under 8 U.S.C. § 1252(a),

we deny his petition.

                                 I. BACKGROUND

      Mr. Singh entered the United States on September 5, 2014, at San Ysidro,

California, without a valid entry document. A month later, Mr. Singh was served with

a Notice to Appear, which charged him as removable under § 212(a)(7)(A)(i)(I) of

the Immigration and Nationality Act (INA). 8 U.S.C. § 1182(a)(7)(A)(i)(I).

Mr. Singh, who was represented by counsel throughout his removal proceedings,

conceded he was removable but reserved the right to seek asylum and relief under the

Convention Against Torture.

      Mr. Singh then filed an application for asylum on the basis of religion,

political opinion, and membership in a particular social group. In the background

portion of his application, Mr. Singh indicated he had been employed on a family

farm in India from 1994 through 2014. The background section of the application

also included a space to indicate religious affiliation, which Mr. Singh left blank.1 As

to the substance of his application, Mr. Singh declared that on various occasions,

members of the Indian Congress political party threatened and attacked him while he

was working for the Shiromani Akali Dal Amritsar (SAD), an Indian political party


      1
      Mr. Singh did, however, indicate in his application for asylum that he is a
member of the Sikh ethnic group.
                                           2
that represents the rights and interests of Sikhs. Mr. Singh’s application did not

provide any detail about the capacity in which he participated in the SAD party.

       Mr. Singh did assert that on one occasion a member of the Congress party

threatened him with death if he did not convert to Hinduism or join the Congress

party. As a result, Mr. Singh alleged he was in fear of harm or mistreatment if he

were to return to India. He further indicated that the Hindu members of the Congress

party would attempt to kill him if he returned and that he lacked confidence in the

local police force’s ability to protect him.

       At a hearing before the IJ, Mr. Singh testified, through an interpreter, in

support of his application for asylum. In contrast with the statement in his application

that he had been a farmer in India continuously from 1994 through 2014, Mr. Singh

testified he had worked as a laborer in Dubai from 2002 until 2005 or 2006. When

the IJ asked why he did not include this information on his application, Mr. Singh

stated he had not been asked that question and “didn’t think of it.” The Government

also inquired about Mr. Singh’s affiliation with the SAD party. In response,

Mr. Singh clarified that he was not a member of the SAD party and had not

participated in any political activities. Rather, he had simply worked for the party by

installing tents at public events. Mr. Singh further testified that he had never voted in

a national election in India.

       With respect to his allegations of persecution, Mr. Singh explained that he had

been beaten on one occasion by and received death threats from members of the

Congress party. But Mr. Singh also acknowledged that no SAD worker or member

                                               3
had ever been killed by a member of the Congress party, and that on at least one

occasion, local law enforcement had intervened to settle a dispute between members

of the Congress and SAD parties.

      Mr. Singh was also questioned about his religious affiliation. Specifically, the

Government asked why Mr. Singh had short hair and was clean shaven, contrary to

the tenants of Sikhism. Mr. Singh provided inconsistent responses, stating first that

he had cut his hair and shaved while in India due to threats from the Congress party.

But when asked why he had not regrown his hair upon leaving India, he testified that

he cut his hair and beard when he arrived in the United States because he did not

have the proper products to maintain them. Mr. Singh also testified that he had never

tried to relocate to the state of Punjab, India, which has a majority Sikh population.

He further acknowledged that the former prime minister of India was a Sikh who

belonged to the Congress party and that the Congress party includes other members

who are Sikh.

      After the hearing, the IJ issued an oral decision and order denying Mr. Singh’s

application for asylum. The IJ found that Mr. Singh was not a credible witness due to

the various inconsistencies between his application for asylum and his testimony. The

IJ further concluded that even if Mr. Singh had provided credible testimony as to

persecution, he failed to establish that relocation to another part of India was not an

option or that a public official had acquiesced to persecution or torture by the

Congress party members. The IJ thus concluded Mr. Singh had failed to carry his



                                            4
burden under both the INA and the Convention Against Torture. Accordingly, the IJ

denied Mr. Singh’s application for asylum and ordered his removal to India.

      Mr. Singh appealed the IJ’s decision to the BIA and submitted additional

evidence in the form of a letter from Mr. Singh’s doctor in India and a letter from a

regional leader of the SAD party. The BIA dismissed Mr. Singh’s appeal, ruling the

IJ’s adverse credibility findings were not clearly erroneous. Specifically, the BIA

relied on the inconsistent evidence Mr. Singh provided regarding his membership and

participation in the SAD party, his time spent living and working in Dubai, and his

professed adherence to the Sikh religion. The BIA also declined to remand the case to

consider Mr. Singh’s new evidence, concluding that Mr. Singh failed to demonstrate

that the evidence was not previously available, as required by 8 C.F.R. § 1003.2(c).

Finally, the BIA concluded that because Mr. Singh failed to establish eligibility for

asylum, he likewise failed to establish eligibility for withholding of removal or

protection under the Convention Against Torture. Mr. Singh timely petitioned this

court for review of the BIA’s order.

                                  II. DISCUSSION

      On appeal, Mr. Singh contends the BIA’s adverse credibility findings were not

supported by substantial evidence and that the BIA accordingly erred in denying his

application for asylum, his request for withholding of removal, and his claim under

the Convention Against Torture. He also argues the BIA erred in declining to remand

to the IJ in light of his newly presented evidence.



                                           5
      Where, as here, a single member of the BIA issues a brief order affirming the

IJ’s decision, we review the BIA’s order as the final agency determination and limit

our review to the grounds specifically relied upon by the BIA. Uanreroro v.

Gonzales, 443 F.3d 1197, 1203–04 (10th Cir. 2006). “However, when seeking to

understand the grounds provided by the BIA, we are not precluded from consulting

the IJ’s more complete explanation of those same grounds.” Id.at 1204. We review

the BIA’s legal conclusions de novo and its factual determinations, including

credibility determinations, for substantial evidence. Id.; Razkane v. Holder, 562 F.3d
1283, 1287 (10th Cir. 2009). “[T]he BIA’s findings of fact are conclusive unless the

record demonstrates that any reasonable adjudicator would be compelled to conclude

to the contrary.” Rivera-Barrientos v. Holder, 666 F.3d 641, 645 (10th Cir.

2012) (internal quotation marks omitted).

             A. Adverse Credibility Finding and Application for Asylum

      Turning first to Mr. Singh’s application for asylum, under the INA, Mr. Singh

bore the burden of proving eligibility for asylum. 8 U.S.C. § 1158(b)(1)(B)(i). An

asylum applicant’s testimony alone may satisfy this burden, but only if the testimony

“is credible, is persuasive, and refers to specific facts sufficient to demonstrate that

applicant is [entitled to relief].” Id. § 1158(b)(1)(B)(ii). In determining whether the

applicant’s testimony is credible, the IJ or BIA should consider “the totality of the

circumstances, and all relevant factors” and

      may base a credibility determination on the demeanor, candor, or
      responsiveness of the applicant or witness, the inherent plausibility of
      the applicant’s or witness’s account, the consistency between the

                                            6
       applicant’s or witness’s written and oral statements (whenever made and
       whether or not under oath, and considering the circumstances under
       which the statements were made), the internal consistency of each such
       statement, the consistency of such statements with other evidence of
       record . . . , and any inaccuracies or falsehoods in such statements . . . .

Id. § 1158(b)(1)(B)(iii). Such “inconsistencies, inaccuracies, or falsehoods” in the

applicant’s statements can form the basis of an adverse credibility ruling regardless

of whether they “go[] to the heart of the applicant’s claim, or any other relevant

factor.” Id. Moreover, in the asylum context, “[t]here is no presumption of

credibility.” Id.

       When reviewing a BIA adverse credibility determination, although we do not

“blindly accept . . . that an alien seeking asylum or restriction on removal is not

credible,” we will defer to the BIA’s ruling so long as it provides “specific, cogent

reasons for disbelieving the witness’[s] testimony.” Elzour v. Ashcroft, 378 F.3d
1143, 1152 (10th Cir. 2004) (internal quotation marks omitted). Such reasoning “may

appropriately be based upon such factors as inconsistencies in the witness’[s]

testimony, lack of sufficient detail, or implausibility.” Id.

       Here, the BIA affirmed the IJ’s denial of Mr. Singh’s application for asylum

on the basis that he lacked credibility. In so ruling, the BIA relied on various

inconsistencies between Mr. Singh’s application for asylum and his oral testimony,

including inconsistencies regarding his work history, his level of involvement in the

SAD party, and his devotion to the Sikh religion. Mr. Singh argues the BIA erred in

relying on these inconsistencies, asserting he was not provided an opportunity during

his asylum hearing to explain them. We disagree. The record reflects that when Mr.

                                             7
Singh’s testimony conflicted with his application for asylum, either the IJ or the

Government asked Mr. Singh to explain the discrepancies. The IJ’s adverse

credibility ruling was therefore not due to an absence of explanation, but instead

reflects the IJ’s dissatisfaction with the explanations Mr. Singh provided. See Diallo

v. Gonzales, 447 F.3d 1274, 1283 (10th Cir. 2006) (affirming an adverse credibility

determination where the applicant for asylum “was given the opportunity to explain

the inconsistencies but failed to do so to the IJ’s satisfaction”). Because the IJ gave

specific, cogent reasons for finding Mr. Singh incredible and the BIA reasonably

relied on those findings, we see no reason to disrupt the BIA’s adverse credibility

ruling. And because an adverse credibility ruling is a sufficient basis to deny asylum,

we affirm the BIA’s denial of Mr. Singh’s application for asylum.

                              B. Withholding of Removal

       Mr. Singh also argues the BIA erred in denying his request for withholding of

removal. Under the INA, the Attorney General may prohibit removal if she determines

“the alien’s life or freedom would be threatened” in the country to which he would be

removed “because of the alien’s race, religion, nationality, membership in a particular

social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A). “The burden of proof for

withholding of removal is higher than for asylum.” Rodas-Orellana v. Holder, 780 F.3d
982, 986 (10th Cir. 2015). Under this burden, the applicant must prove a “clear

probability of persecution on account of a protected ground.” Id. at 987 (internal

quotation marks omitted). “Failure to meet the burden of proof for an asylum claim

necessarily forecloses meeting the burden for a withholding claim.” Id. Thus, having

                                             8
failed to establish eligibility for asylum, Mr. Singh has also necessarily failed to satisfy

his burden of proof for withholding of removal, and we affirm the BIA’s denial of his

request for withholding of removal.

                                C. Convention Against Torture

       Mr. Singh has likewise failed to prove he is entitled to relief under the

Convention Against Torture. Under the Convention Against Torture, Mr. Singh had

the burden of proving “that it is more likely than not that he . . . would be tortured if

removed to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2). The

Convention defines torture as “any act by which severe pain or suffering, whether

physical or mental, is intentionally inflicted on a person . . . by or at the instigation of or

with the consent or acquiescence of a public official or other person acting in an official

capacity” for the purpose of obtaining information or a confession, punishing,

intimidating, coercing, or “for any reason based on discrimination of any kind.” Id.

§ 1208.18(a)(1).

       In this case, Mr. Singh’s claim under the Convention Against Torture fails not

only due to the adverse credibility ruling, but also because his own testimony revealed

that local law enforcement had attempted to mediate the dispute between members of the

Congress and SAD parties. Thus, Mr. Singh did not prove that the alleged attacks by the

members of the Congress Party were at the instigation of or with the consent or

acquiescence of a public official, as required under the Convention Against Torture.




                                               9
                                   D. Motion to Remand

       Finally, Mr. Singh argues the BIA erred in declining to remand his case to the

IJ so that it could consider the new evidence he submitted to the BIA. “We review the

BIA’s denial of a motion to reopen for abuse of discretion.” Huerta v. Gonzales, 443
F.3d 753, 757 (10th Cir. 2006). The BIA “properly has procedural rules governing

the introduction of evidence.” Solomon v. Gonzales, 454 F.3d 1160, 1164 (10th Cir.

2006), superseded by statute on other grounds as recognized in Mahomed v. Holder,

506 F. App’x 688, 693 (10th Cir. 2012). Under these rules, the BIA will only reopen

a removal proceeding on the basis of new evidence if the evidence is “material and

was not available and could not have been discovered or presented at the former

hearing,” 8 C.F.R. § 1003.2(c)(1). The BIA in this case concluded Mr. Singh failed to

show he could not have discovered or presented the new evidence at the IJ hearing. The

BIA noted Mr. Singh’s case had been ongoing for over six months and that Mr. Singh’s

brother in India had sent other documents to Mr. Singh in time to be presented to the IJ

while the case was pending. The BIA also concluded that even if properly submitted, Mr.

Singh’s new evidence was insufficient to rehabilitate his lack of credibility. Because

Mr. Singh has presented no argument undermining this conclusion, we affirm the BIA’s

denial of his request to reopen the removal proceedings.2



       2
        Mr. Singh also contends the IJ erred in failing to grant a continuance when he
informed the court that the new evidence was forthcoming. But Mr. Singh points to
nothing in the record indicating he requested a continuance. Instead, the transcript of
his asylum hearing reflects that although Mr. Singh informed the IJ that his brother in
India was sending new evidence, Mr. Singh never asked the IJ for a continuance.
                                            10
                       III.   CONCLUSION

For these reasons, we DENY Mr. Singh’s petition for review of the BIA order.

                                   Entered for the Court


                                   Carolyn B. McHugh
                                   Circuit Judge




                                 11